Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Amendment No. 1 to the Registration Statement (No. 333-146182) on Form S-1 of our report dated July 14, 2010 relating to the financial statements of International Surf Resorts, Inc., for the year ended December 31, 2009, and to the reference to our firm under the caption “Experts” in the Prospectus. Q Accountancy Corporation /s/ Q Accountancy Corporation Laguna Niguel, California July 14, 2010 1
